ORDER
PER CURIAM.
Larry Wesley (“Movant”) appeals from the denial of his Rule 24.035 motion for postconviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his motion without an evidentiary hearing because (1) there was no factual basis to support Movant’s guilty plea for statutory sodomy in that the State failed to prove Movant touched his daughter’s vagina “for the purpose of arousing or gratifying the sexual desire of any person,” and (2) Movant’s plea counsel was ineffective for misinforming Movant that he would receive a ten to twelve year sentence in exchange for his plea.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).